Citation Nr: 1230020	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  05-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection claim for migraine headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were previously presented to the Board in January 2007, May 2009, and January 2011; on each occasion, they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that within a prior January 2011 decision, the Board denied service connection for PTSD.  That decision is final.  See 38 U.S.C.A. § 7104.  The issue currently before the Board is whether new and material evidence has been presented to reopen a service connection claim for a psychiatric disability other than PTSD.  

The issue of whether new and material evidence has been presented to reopen a service connection claim for posttraumatic stress disorder (PTSD) may been raised by the record within a January 2012 submission from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a July 2003 decision, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, variably diagnosed.  The Veteran was notified of this decision that same month.  

2.  Evidence received since the July 2003 Board decision as to the issue of entitlement to service connection for a psychiatric disability is essentially cumulative.

3.  A headache disorder, to include migraines, was not manifest during service and is not attributable to service.  


CONCLUSIONS OF LAW

1.  The July 2003 Board decision that denied entitlement to service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  Evidence received since the July 2003 Board decision is not new and material and reopening of the claim for service connection for an acquired psychiatric disability is therefore not warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Headaches, to include migraines, were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of her claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In April 2004, September 2004, May 2009 and January 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, a January 2009 supplemental statement of the case provided her with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was not issued prior to the September 2004 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in April 2012.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board also notes the Veteran seeks to reopen a service connection claim previously denied by VA.  In the context of such claims, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claims for the benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board concedes the Veteran was not initially afforded appropriate Kent notice prior to the initial determination of these claims, but such a notice deficiency was corrected within a January 2011 letter, and she was afforded readjudication of these issues in April 2012.  Thus, any timing deficiency was properly cured.  Id.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor her representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  Regarding applications to reopen, VA, by regulation, must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reconsidered); see 38 C.F.R. § 3.159(c)(1)-(3).  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The RO also obtained certification that the records of the Veteran's Social Security Administration disability determination are not available.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim for migraine headaches.  The Board finds that the record, however, which does not contain any indication of in-service onset of the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide that claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.  

II.  New and material evidence

The Veteran seeks to reopen a service connection claim for an acquired psychiatric disability other than PTSD.  Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  

An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence has been submitted is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Within a July 2003 Board decision, service connection for an acquired psychiatric disability was denied.  That decision is final  38 U.S.C.A. § 7104.  

Within the July 2003 decision, the Board acknowledged that the Veteran had multiple post-service diagnoses, including poly-substance abuse, psychoses not otherwise specified, a mood disorder with psychotic features, bipolar disorder with psychotic features, manic depressive disorder, major depression, and schizoaffective disorder.  The Board concluded, however, that while the Veteran had various current diagnoses, her service treatment records did not reflect diagnosis of or treatment for a psychiatric disability during service.  Additionally, post-service medical records did not reflect a diagnosis of a psychiatric disorder for several years thereafter.  The Board also found that there was no nexus to service.  Service connection was denied.

Since the prior denial of the claim, recent evidentiary submissions have included voluminous VA medical treatment records dated since 2003 to the present, as well as statements from the appellant.

Having reviewed the recent evidentiary submissions, the Board find that new and material evidence to reopen the claim for service connection for a psychiatric disability has not been presented.  The evidence is neither new nor material as it does not tend to cure any prior evidentiary defect.  Subsequent VA treatment records received since the July 2003 denial confirm only that the Veteran has a current diagnosis of a psychiatric disability, diagnosed variably as bipolar disorder, paranoid schizophrenia, paranoid schizoaffective disorder, and major depressive disorder.  A current diagnosis was previously conceded by the Board within the July 2003 Board decision.  The additional evidence most recently received continues to show a lack of in-service treatment for or diagnosis of a psychiatric disability, as well as a lack of evidence of a nexus to service.  The existence of a psychiatric disorder had previously been established.  This evidence is cumulative.  Thus, although the threshold is low for reopening a claim, that threshold has not been met in this case.  

The Board has also considered the Veteran's various statements, such as those within the February 2005 VA Form 9 and a November 2005 written statement, that her psychiatric symptoms has existed since service.  The Board notes, however, that these allegations are essentially cumulative and redundant of evidence already received and considered by VA, as similar contentions were made prior to the September 2004 denial.  Therefore, the Veteran's service connection claim may not be reopened based upon her allegations of in-service onset of an acquired psychiatric disability.  

In denying the Veteran's application to reopen, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Odiorne v. Principi, 3 Vet. App. 456 (1992).  Though Boggs, Ephraim, and Odiorne have somewhat similar fact patterns, each case may be distinguished.  

In regard to Odiorne, the Veteran in that case went from claiming a generic left knee disorder to claiming arthritis, a change which required consideration of a specific statutory presumption.  See 38 U.S.C.A. §§ 1101, 1112, 1137.  Likewise, in Ephraim, the Veteran went from a generic psychiatric disorder to PTSD, a change requiring consideration of a specific regulation regarding PTSD.  See 38 C.F.R. § 3.304(f).  Finally, in Boggs, the Veteran went from claiming hearing loss to claiming sensorineural hearing loss, a change which again required consideration of a specific statutory presumption (organic disease of the nervous system).  

By contrast, in the present case, the Veteran was afforded a new diagnosis, generalized anxiety disorder, without a change in facts supporting this change.  None of this requires a consideration of additional laws and regulations.  There has been no change in the facts of the case, and none of the evidence presented requires consideration of additional laws and regulations; for this reason, the present appeal is distinguishable from the three aforementioned cases.  

The Veteran has repeatedly attributed her current psychiatric disabilities to various incidents of service, including multiple sexual assaults.  The Veteran's representative has pointed to a March 2007 VA psychiatric evaluation as new and material evidence upon which her claim may be reopened.  At the time of this evaluation, the Veteran again reported various sexual assaults during service, and stated she was hospitalized during service for emotional problems.  The examiner diagnosed PTSD, schizoaffective disorder, generalized anxiety disorder, and alcohol, opioid, and cocaine dependence, all in remission.  The Board finds such assertions to be cumulative and redundant, however, as the Veteran had previously contended on several occasions that she was the victim of sexual assault during service, and was hospitalized for psychiatric symptoms during service.  While the Veteran's service treatment records do confirm she was seen by psychiatric services during active duty, the reason for her visit was improper drug use, not emotional problems, and a diagnosis was not rendered at that time.  Thus, the Board also finds this self-reported history to be not material.  

In the absence of new and material evidence, the Veteran's service connection claim for a psychiatric disability may not be reopened, and her application to reopen must be denied.  

III.  Service connection

The Veteran seeks service connection for migraine headaches, a claim which was previously denied by the RO in September 2004, and appealed to the Board.  The issue was previously construed by the Board as whether new and material evidence has been presented to reopen a service connection claim for headaches.  On further review of the record, however, the Board does not find a prior final denial of service connection for headaches.  Within a July 1995 rating decision, the Veteran was denied compensation under 38 U.S.C. § 1151 for headaches, but such a claim is separate and distinct from a service connection claim made under 38 U.S.C.A. § 1110 or § 1131.  Nevertheless, the RO considered the Veteran's claim on the merits within the September 2004 rating decision, and issued a statement of the case on the merits in November 2004.  Thus, the Board may consider this issue on the merits at this time without remand to the RO, the agency of original jurisdiction.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Veteran's service treatment records are negative for any diagnosis of or treatment for migraine headaches, or any other disability characterized by headaches.  A service separation examination is not of record, however.  She was separated from service in July 1980.  

Post-service, the Veteran did not seek treatment for or receive a diagnosis of headaches for several years following service.  She filed a service connection claim for unrelated disabilities in June 1990, but did not claim migraine headaches at that time.  In December 1994, she filed a claim for compensation under 38 U.S.C. § 1151, claiming headaches and depression as the result of oral surgery at a VA medical center in November 1980.  VA medical treatment records confirm she underwent oral surgery in 1980 at a VA facility, but subsequent treatment records were negative for any complaints of headaches until August 1994, when she reported a two-week history of severe frontal headaches.  A history of migraine headaches was diagnosed.  Thereafter, the Veteran has complained of chronic headaches to various VA examiners.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the claim of service connection for migraine headaches.  The Board finds that the evidence reflects a lack of onset of headaches in service, or for many years thereafter.  The Veteran did not seek treatment for, and was not diagnosed with, migraine headaches or any other form of headaches at any time during service or at separation.  Furthermore, she did not seek treatment for headaches for many years after service, until 1994, over 10 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, on seeking treatment for headaches in 1994, she reported only a two-week history of her headaches symptomatology, and reported no prior history of chronic headaches.  Consequently, the Board concludes that the Veteran is an unreliable historian and her later statements indicating definitive onset of headaches in service and continuity of symptomatology thereafter are not credible, as they are inconsistent with her own prior statements.  Her 1994 report for treatment purposes of recent onset of her headaches is a statement against interest, and is found to be more credible by the Board, especially when coupled with her original 1994 compensation claim under38 U.S.C. § 1151, when she reported that her headaches began after her post-service VA oral surgery, and not in service, as she now claims.  As the Board does not consider her assertions in this regard to be credible, it need not discuss her competence to make such assertions at this time.  

As the preponderance of the evidence indicates migraine headaches or any other form of headaches did not manifest in service or for many years thereafter, and this disability is not otherwise related to service, the claim for entitlement to service connection for migraine headaches must be denied.  


ORDER

The application to reopen the service connection claim for a psychiatric disability is denied.  

Entitlement to service connection for migraine headaches is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


